 

1   INTRODUCTION AND PARTIES

This Memorandum of Understanding ("MOU ") is made by and between Ultralife
Corporation, a Delaware corporation with an address at 2000 Technology Parkway,
Newark, New York 14513 (hereinafter referred to as "Ultralife") and IDS
Industries, Inc., a Nevada Corporation doing business as Charge! Energy Storage
with an address at 533 Birch Street, Lake Elsinore, CA 92530 (hereinafter
referred to as "Company "), on this date of January 22, 2014 ("Effective Date").
Ultralife and Company are each a "Party," and together, the "Parties".

 

The Parties currently intend that their organizations shall collaborate in a
spirit of partnersh ip for the purposes and in accordance with this MOU, and
therefore now agree as follows:

 

2   PURPOSE

The purpose of this MOU is to summarize the general concepts, understandings and
anticipated business terms that will serve as a framework within which Ultralife
and Company will explore a potential collaboration between them (the
"Transaction "). This MOU evidences the current mutual intention of Ultralife
and Company to continue their initial discussions and proceed negotiating a
potential written definitive agreement concerning the Transaction. Except as
provided in Section 8: Scope of Obligations, this MOU shall not constitute a
binding agreement or obligation between the Parties with respect to the
Transaction or any subject encompassed within this MOU, but shall only express
the current thoughts and considered expectations of the Parties. Any agreement
or binding obligation between the Parties shall be created and evidenced by a
definitive agreement or agreements executed by authorized representatives of
Ultralife and Company ("Definitive Agreement "). The Transaction is more fully
described as follows:

·                                  SALES

o                                                   Jointly engage in selling
and marketing, in accordance with the marketing and sales policies and practices
of Ultralife, an "Ultralife Portable Power System" product to Company's current
and future customer base, including Company targets within the consumer market
for portable power solutions and residential commercial and industrial markets
for stationary power solutions. Ultralife will not knowingly engage directly
with Company's customers to the extent they are not: (i) current or prior
customers of Ultralife or (ii) identified or targeted as prospective customers
by Ultralife, unless directed by Company.

o                                                   Ultralife and Company will
jointly develop a simple business map to outline both marketing strategies and
growth expectations.

o                                                   The contemplated
collaboration will be for coverage of the North American Market with targeted
focus in California for the portable and stationary energy storage products.

o                                                   Ultral ife will provide
reasonable levels of marketing collateral and resources to support these
efforts, including a video clip(s) featuring the portable power solutions'
features/benefits/applications n multiple markets.

·                                 PRODUCT CUSTOMIZATION & PURCHASE COMMITTMENT

o                                                  Ultralife currently intends
to develop customized products in accordance with a product priority roadmap
for: a) private label portable power solution (I Q14 initial execution) and b)
turnkey energy storage solutions for residential/commercial/industrial
applications (2Q 14 initial execution).

o                                                  Company will make a committed
minimum initial purchase of the private label portable power solution of ten
(I0) units in the first calendar quarter of 2014, and ten (10) additional units
in the second calendar quarter of 2014 PO's must be issued by March l, 2014 for
first calendar quarter delivery and by June 1, 2014 for second calendar quarter
delivery. Note any trigger the release of the second calendar quarter Purchase
Order.

 

3  COSTS

Each Party shall be responsible for meeting its own costs incurred in fulfilling
its own responsibilities unless subsequently expressly agreed otherwise in
writing in particular instances. No broker, investment banker, financial advisor
or other person is entitled to any broker's, finder's, financial advisors or
other similar fee or commission in connection with the Transaction or other
agreements contemplated by this MOU.

 

 



 

4 PROPRIETARY RIGHTS; LOANED EQUIPMENT

Each Party will retain all right, title, and interest in and to its own
products, technology, collateral, inventions, hardware, software, other
equipment, documentation and data used or generated by such Party in the
performance of this MOU, including, with respect to Ultralife, all off-the-shelf
and customized power solution technology. Where the Parties agree that any such
items should be reviewed loaned or otherwise employed in any fashion by one
Party to or by the other Party to facilitate the contemplated collaboration
(e.g. items needed to develop a demonstration system) then these shall be so
reviewed, loaned or otherwise employed without charge, and ownership of same
shall at all times continue to reside with the Party which contributed the said
items. The Party which borrows any items from the other Party shall be obliged
to exercise all due care of loaned items while in its possession or under its
control, and to return said items promptly upon receipt of written request by
the Party which loaned said items.

 

5  NON-EXCLUSIVITY

Ultralife and Company acknowledge and accept that in the particular case of
promoting and delivering solutions in the marketplace based on the scope of
collaboration described herein, and in other more general areas of commerce,
either Party may collaborate in any way with other companies or organizations as
long as such collaboration does not infringe on the rights and ownership issues
of the other Party. Neither Party hereby forms or has any intention of forming
an exclusive relationship with the other Party.

 

6  TERM & TERMINATION

This MOU is effective for twelve (12) months from the Effective Date. Either
Party may earlier terminate this MOU or any p011ion of the collaboration which
is described in this MOU, by giving written notice to the other Pai1y in
accordance with Section 9 below. In the event that, for any reason whatsoever, a
Definitive Agreement is not executed on or prior to expiration or termination of
this MOU, this MOU shall become void upon the expiration or termination date
shall be no liability or further obligation hereunder on the part of either
Party (or to the extent applicable their respective shareholders, officers,
employees or directors), except as set forth in Section 8: Scope of Obligations
and the NDA, which obligations shall continue for the term stated, or in the
absence of same, the applicable statute of limitations.

 

7 CONFIDENTIALITY

The Parties have executed a Mutual Non-Disclosure Agreement dated October 29,
2013 ("NOA "). The Parties agree that this MOU and all communications between
the Parties and other disclosures in connection

with the Transaction shall be covered by the NOA and under no circumstances does
this MOU limit the effect of the NDA.



8   SCOPE of OBLIGATIONS

The intent of the MOU is to provide a common framework of understanding within
which the Parties can pursue collaborative efforts, and each may i n its own
discretion determine the extent to which it believes same is to be of mutual
benefit. Therefore this document does not create any binding obligations upon
either Party, including without limitation, the execution of any Definitive
Agreement, and neither Party shall have any liability to the other Patty under
this document, except however, that Company's minimum purchase commitment in
Section 2, and Sections 3, 4, 7, 9, and 10 are mutually accepted as obligatory
upon and binding between the Parties.

 

9  COMMUNICATION

o                                    Except to the extent required by law,
without the prior approval of both Parties, neither Party will make any public
announcement or disclosure concerning this MOU or the Transaction unless and
until a Definitive Agreement is concluded, and at such time, the Parties shall
reasonably cooperate with one another regarding any public announcement, which
cooperation may be more particularly described in the Definitive Agreement. If a
Party is required by law to make any such disclosure, such Party shall first
provide to the other the content of the proposed disclosure (to the extent
legally permitted), the reasons that such disclosure is required by law, and the
time and place that the disclosure will be made, and either Patty may seek
confidential treatment of same. The Patties agree to cooperate with each other
to issue a joint press release regarding the Transaction contemporaneous with
the closing of such Transaction.

 

o                                   Communication between the Parties shall be
conducted primarily through those named below or members of their respective
organizations which the under-named nominate for this purpose. Any notices given
hereunder shall be in writing and shall be addressed to the intended Party at
the address set out below or to such other address as shall be given to the
other Party by notice in compliance with this Section, and: (i) delivered in
person; or (ii) mailed by U.S. certified mail, postage prepaid , return receipt
requested; or (iii) forwarded by reputable express courier, providing written
receipt of delivery. Notice shall be deemed given when actually delivered or
when delivery is refused.

2

 



 

Ultralife Corporation Company Name Contact Mike Morse George Rodriguez Job Title
OEM Account Executive VP Operations Address 2000 Technology Parkway; Newark, NY
14513 833 Birch Street, Lake Elsinore, CA 92530 Email Address
mike.morse@ulbi.com George.rodriguez@idssolartech.com Company URL
www.ultralifecorp.com www.chargeenergystorage.com Phone #: 503-686-5171
951-814-1231 Fax #: 315-331-7800 951-674-5091

 

10 GENERAL

·                     The MOU and the Definitive Agreement will be governed by
and construed in accordance with the laws of the State of New York. The Parties
will first attempt to resolve any dispute between them amicably and pursuant to
good faith negotiations. To the extent resolution is not reached by such
efforts, either Party may submit its claim to the exclusive jurisdiction and
venue of a court of competent jurisdiction located in the State of New York.

·                     To the extent this MOU constitutes a binding agreement
between the Parties, this MOU shall be binding upon and inure to the benefit of
their respective successors, and is the sole agreement of the Parties regarding
the subject matter hereof, and supersedes all prior agreements and
understandings, written or oral, between the Parties as to such subject matter.

·                     Neither Party may assign its rights or obligations under
this MOU without the prior written consent of the other Party.

·                     This MOU may not be amended or supplemented except by
written agreement of the Parties hereto.

 

Agreed and Accepted: Ultralife Corporation: IDS Industries d/b/a Charge! Energy
Storage /s/ Steve Szamocki /s/ Scott Plantinga Steve Szamocki – EVP Global Sales
Scott Plantinga – President & CEO

 



3

 

